                                                                                      FILED 
 UNITED STATES DISTRICT COURT                                                         CLERK 
 EASTERN DISTRICT OF NEW YORK                                                             
                                                                          9:38 am, Nov 29, 2018
                                                                                          
 --------------------------------------------------------X
                                                                              U.S. DISTRICT COURT 
 WEST COAST 2014-7, LLC,
                                                                         EASTERN DISTRICT OF NEW YORK 
                                                                              LONG ISLAND OFFICE 
                           Plaintiff,
                                                             ADOPTION ORDER
                  -against-                                  17-cv-3918 (ADS) (ARL)

 DONA WILSON HAMILTON and THE
 BOARD OF MANAGERS OF THE
 WINDBROOKE HOMES CONDIMINIUM,

                            Defendants.
 --------------------------------------------------------X
APPEARANCES:

The Margolin & Weinreb Law Group, LLP
Counsel for Plaintiff
165 Eileen Way, Suite 101
Syosset, NY 11791
       By: Alan H. Weinreb, Esq.


NO APPEARANCES:

The Defendants

SPATT, District Judge.

        On June 30, 2017, the Plaintiff, West Coast 2014-7, LLC, commenced this action against

Dona Wilson Hamilton and the Board of Managers of the Windbrooke Homes Condominium

(together the “Defendants”) to foreclose a mortgage encumbering property in Central Islip, New

York.

        On September 13, 2017, the Clerk of the Court issued a Certificate of Default, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

        On April 3, 2018, the Plaintiff moved for a default judgment against the Defendants.
          On April 4, 2018, the Court referred this matter to United States Magistrate Judge Arlene

R. Lindsay for a recommendation as to whether the motion for a default judgment should be

granted, and if so, whether damages should be awarded.

          On November 8, 2018, Judge Lindsay issued a Report & Recommendation (“R&R”)

recommending that (1) a default judgment be granted against the Defendants; (2) a judgment of

foreclosure and sale be granted; (3) the Court appoint a Referee to conduct the sale of the

mortgaged premises; (4) damages be awarded in the amount of $300,891.48; and (5) the future

referee fee and ancillary costs associated with the sale not be awarded.

          More than fourteen (14) days have elapsed since service of the R&R on the Defendants,

who have failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety, and the Plaintiff’s motion for a default

judgment is granted. The Plaintiff is instructed to submit three persons for selection by the Court

to appoint as referee for the sale of the mortgaged premises, within thirty days. The Plaintiff shall

also submit, by the same date, curriculum vitae of the three prospective referees demonstrating

their qualifications for appointment as referee in this matter.

          The Plaintiff is further directed to submit a proposed judgment of foreclosure and sale

consistent with this Order.
SO ORDERED.

Dated: Central Islip, New York
November 29, 2018


                                 ___/s/ Arthur D. Spatt_____
                                   ARTHUR D. SPATT
                                 United States District Judge
